COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-09-00436-CR


NATHAN LEE BROOKS                                                    APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                    ------------

          FROM THE 355TH DISTRICT COURT OF HOOD COUNTY

                                    ------------

                        MEMORANDUM OPINION1
                                     ----------

      Appellant Nathan Lee Brooks pleaded guilty to arson of a building and

elected to have a jury assess his punishment. The jury assessed his punishment

at sixteen years’ confinement, and the trial court sentenced him accordingly.

      Brooks’s court-appointed appellate counsel has filed a motion to withdraw

as counsel and a brief in support of that motion. Counsel’s brief and motion meet



      1
       See Tex. R. App. P. 47.4.
the requirements of Anders v. California2 by presenting a professional evaluation

of the record demonstrating why there are no arguable grounds for relief. We

gave Brooks an opportunity to file a pro se brief, and he has filed a letter that we

construe as his pro se brief. The State declined to file a reply.

      As the reviewing court, we must conduct an independent evaluation of the

record to determine whether counsel is correct in determining that the appeal is

frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);

Mays v. State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth 1995, no pet.). Only

then may we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S.
75, 82–83, 109 S. Ct. 346, 351 (1988). Because Brooks entered an open plea of

guilty, our independent review for potential error is limited to potential

jurisdictional defects, the voluntariness of Brooks’s plea, error that is not

independent of and supports the judgment of guilt, and error occurring after entry

of the guilty plea. See Monreal v. State, 99 S.W.3d 615, 620 (Tex. Crim. App.

2003); Young v. State, 8 S.W.3d 656, 666–67 (Tex. Crim. App. 2000).

      We have carefully reviewed the record, counsel’s brief, and Brooks’s pro

se brief. We agree with counsel that this appeal is wholly frivolous and without

merit. We find nothing in the record that might arguably support the appeal. See

Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005); accord Meza




      2
       386 U.S. 738, 87 S. Ct. 1396 (1967).


                                          2
v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006). We therefore grant

counsel’s motion to withdraw and affirm the trial court’s judgment.




                                                   PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 10, 2010




                                         3